

	

		II

		109th CONGRESS

		1st Session

		S. 1360

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mr. Smith (for himself,

			 Mr. Schumer, Mr. Jeffords, and Mr.

			 Wyden) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to extend the exclusion from gross income for employer-provided health coverage

		  to designated plan beneficiaries of employees, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Domestic Partner Health Benefits

			 Equity Act.

		2.Extension of exclusion

			 for amounts received by an employee through accident or health insurance as

			 reimbursement for expenses for medical care

			(a)In

			 generalSection 105(b) of the

			 Internal Revenue Code of 1986 (relating to amounts expended for medical care)

			 is amended by adding at the end the following new sentence: For the

			 purposes of this subsection, the term dependents shall include any

			 individual who is an eligible beneficiary as defined in the employer’s accident

			 or health insurance arrangement.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to taxable years beginning after December 31,

			 2005.

			3.Extension of exclusion

			 for contributions by employer to accident and health plans

			(a)In

			 generalSection 106 of the

			 Internal Revenue Code of 1986 (relating to contributions by employer to

			 accident and health plans) is amended by adding at the end the following new

			 subsection:

				

					(e)Coverage

				provided for eligible beneficiaries of employeesSubsection (a) shall not fail to apply by

				reason of the coverage of an eligible beneficiary as defined in the employer’s

				accident or health

				plan.

					.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to taxable years beginning after December 31,

			 2005.

			4.Extension of deduction

			 for health insurance costs of self-employed individuals

			(a)In

			 generalParagraph (1) of

			 section 162(l) of the Internal Revenue Code of 1986 (relating to special rules

			 for health insurance costs of self-employed individuals) is amended to read as

			 follows:

				

					(1)Allowance of

				deductionIn the case of an

				individual who is an employee within the meaning of section 401(c)(1), there

				shall be allowed as a deduction under this section an amount equal to the

				amount paid during the taxable year for insurance which constitutes medical

				care for the taxpayer, his spouse, and dependents. For the purposes of this

				subparagraph, the term dependents shall include any individual who

				is an eligible beneficiary as defined in the insurance arrangement which

				constitutes medical

				care.

					.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to taxable years beginning after December 31,

			 2005.

			5.Extension of sick and

			 accident benefits provided to members of a voluntary employees’ beneficiary

			 association and their dependents

			(a)In

			 generalSection 501(c)(9) of

			 the Internal Revenue Code of 1986 (relating to list of exempt organizations) is

			 amended by adding at the end the following new sentence: For purposes of

			 providing for the payment of sick and accident benefits to members of such an

			 association and their dependents, the term dependents shall

			 include any individual who is an eligible beneficiary as determined under the

			 terms of a medical benefit, health insurance, or other program under which

			 members and their dependents are entitled to sick and accident

			 benefits..

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to taxable years beginning after December 31,

			 2005.

			6.Amendments to various

			 definitions

			(a)FICA

				(1)In

			 generalSection 3121 of the

			 Internal Revenue Code of 1986 (relating to definitions) is amended by adding at

			 the end the following new subsection:

					

						(z)Exclusion of

				certain amounts from wagesFor purposes of applying subsection (a)

				with respect to expenses described in paragraph (2)(B) of such subsection, the

				term dependents shall include any individual who is an eligible

				beneficiary as defined in the plan or system established by the

				employer.

						.

				(2)Conforming

			 amendmentSection 209 of the

			 Social Security Act (42 U.S.C. 409) is

			 amended by adding at the end the following new subsection:

					

						(l)For purposes of applying subsection (a)

				with respect to medical or hospitalization expenses described in paragraph (2)

				thereof, the term dependents shall include any individual who is

				an eligible beneficiary as defined in the plan or system established by the

				employer.

						.

				(b)Railroad

			 retirement

				(1)In

			 generalSection 3231(e) of

			 the Internal Revenue Code of 1986 (defining compensation) is amended by adding

			 at the end the following new paragraph:

					

						(13)Treatment of

				certain dependentsFor

				purposes of applying this subsection with respect to medical or hospitalization

				expenses described in paragraph (1)(I), the term dependents shall

				include any individual who is an eligible beneficiary as defined in the plan or

				system established by the

				employer.

						.

				(2)Conforming

			 amendmentSection 1(h) of the

			 Railroad Retirement Act of 1974 (45 U.S.C. 231(h)) is amended by

			 adding at the end the following new paragraph:

					

						(9)For purposes of applying this subsection,

				with respect to medical or hospitalization expenses described in paragraph

				(6)(v), the term dependents shall include any individual who is an

				eligible beneficiary as defined in the plan or system established by the

				employer.

						.

				(c)FUTASection 3306 of the Internal Revenue Code

			 of 1986 (relating to definitions) is amended by adding at the end the following

			 new subsection:

				

					(v)Exclusion of

				certain amounts from wagesFor purposes of applying subsection (b)

				with respect to expenses described in paragraph (2)(B) of such subsection, the

				term dependents shall include any individual who is an eligible

				beneficiary as defined in the plan or system established by the

				employer.

					.

			(d)Effective

			 dateThe amendments made by

			 this section shall apply to remuneration paid after December 31, 2005.

			

